In this proceeding to discipline an attorney for professional misconduct, petitioner moves (1) to confirm in part and to disaffirm in part the report of the Justice of the Supreme Court to whom this court referred the issues for hearing and report and (2) for further action with respect to respondent as contemplated by law. Respondent was admitted to the Bar by this court on December 20, 1950. The proceeding involves four charges against respondent, set forth in the petition, each based on a complaint by or on behalf of a separate client with respect to respondent’s conduct in the handling of the client’s claim for injuries sustained. As to the first two charges the findings in the report are that respondent was neglectful in that he failed to prosecute the clients’ claims, permitting the claims to become barred by the Statute of Limitations; failed to advise the clients of the true status of the claims; and made general, elusive and untrue responses to the clients’ inquiries; but personally made payment to the clients in settlement. The injured claimant in the third charge was an infant and the findings are that respondent was neglectful in that he failed to respond to repeated inquiries by the child’s father (who had retained respondent) as to the status of the claim; and failed to prosecute the claim diligently — the claim was not barred by the Statute of Limitations only because of the infancy of the claimant and an action upon the claim is now pending. As to the fourth charge, it was found that, although respondent commenced an action upon the claim in January, 1954, he failed to prosecute the action thereafter for about 14 years; that respondent failed to advise this client of the true status of the matter; and that he made general, elusive and untrue responses to the client’s inquiries in 1955, 1957, 1965 and 1967. In our opinion, these findings were established by the admissions in respondent’s answer to the petition and by the proof at the hearing; we therefore confirm the report as to these findings, as requested in petitioner’s motion. It is as to a further finding in connection with the fourth charge that petitioner asks disaffirmance. That finding is that the “failure” of the client (who had moved to Florida in 1954) “to make inquiry of respondent for substantial periods of time contributed in some measure to respondent’s neglect in the prosecution of this claim.” We are in agreement with petitioner that this finding was not warranted by the record and therefore we disaffirm the report as to it. Petitioner’s motion is granted in all respects. Respondent should be, and he hereby is, suspended from the practice of law for a period of one year, commencing July 20, 1968. Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.